Citation Nr: 1000057	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  07-04 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disorder.

2.  Entitlement to service connection for a bilateral foot 
disorder.

3.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1974 to March 
1977.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO) which, in pertinent part, denied service 
connection for a lumbar spine disorder, a bilateral foot 
disorder, and bilateral hearing loss.  

The issue of entitlement to service connection for bilateral 
hearing loss is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's lumbar spine disorder is not shown to be 
etiologically related to active service.  

2.  The Veteran does not have a bilateral foot disorder that 
amounts to a disability for VA purposes nor are his foot 
complaints shown to be etiologically related to active 
service.  


CONCLUSIONS OF LAW

1.  A lumbar spine disorder was not incurred in or aggravated 
by active service, nor may arthritis be presumed to have been 
so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2009).

2.  A bilateral foot disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  Such notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if there is a 
favorable disposition of the claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see 
also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

In an October 2004 letter, VA informed the Veteran of the 
evidence necessary to substantiate his claims, evidence VA 
would reasonably seek to obtain, and information and evidence 
for which the Veteran was responsible.  

In the present appeal, VA did not provide the Veteran with 
VCAA notice of the type of specific evidence necessary to 
establish a disability rating or effective date prior to the 
initial rating decision.  However, as the Board concludes 
below that the preponderance of the evidence is against the 
Veteran's claims for service connection for a lumbar spine 
disorder and a bilateral foot disorder, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  There is no indication 
that any notice deficiency otherwise affects the outcome of 
this case, nor has the Veteran shown that any prejudice 
resulted from the error.  Thus, the Board finds that any 
failure is harmless error.  See Shinseki v. Sanders, 129 
S.Ct. 1696 (2009) (holding that the burden is on the claimant 
to show that prejudice resulted from the error, rather than 
on VA to rebut a presumed prejudice.); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006).   

The Veteran's service treatment records, VA and private 
treatment records, and VA examinations have been associated 
with the claims file.  The Board notes specifically that the 
Veteran was afforded VA examinations in March 2005 and 
February 2006.  38 C.F.R. § 3.159(c)(4) (2009).  When VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
As set forth in greater detail below, the Board finds that 
the VA examinations obtained in this case are adequate as the 
examinations are predicated on a review of the claims folder 
and medical records contained therein; contain a description 
of the history of the disability at issue; document and 
consider the Veteran's complaints and symptoms; and include 
physical examinations with necessary diagnostic testing.  The 
February 2006 VA examination contains an adequate opinion 
with regard to the etiology of the Veteran's claimed lumbar 
spine disorder.  As the Veteran was not diagnosed with a 
current bilateral foot disorder, an opinion as to etiology a 
bilateral foot disorder is not necessary.  Accordingly, the 
Board finds that VA's duty to assist with respect to 
obtaining a VA examination or opinion with respect to the 
issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).  VA 
has provided the Veteran with every opportunity to submit 
evidence and arguments in support of his claim, and to 
respond to VA notices.  The Veteran and his representative 
have not made the Board aware of any additional evidence that 
needs to be obtained prior to appellate review.  See 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The record is 
complete and the case is ready for review.

B.  Law and Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. § 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2009).  Service connection may be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2009).  
In addition, certain chronic diseases, including arthritis 
and sensorineural hearing loss, may be presumed to have been 
incurred or aggravated during service if they become 
disabling to a compensable degree within one year of 
separation from active duty. 38 U.S.C.A. §§ 1101, 1112 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.307, 3.309 (2009).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

1.  Lumbar Spine Disorder

Service treatment records show that the Veteran was seen in 
August 1975 for chronic low back pain with strenuous work.  
No specific injury was indicated.  The Veteran was diagnosed 
with chronic lumbosacral strain due to exaggerated postural 
lordosis.  A physical examination was within normal limits 
with the exception of the lower back region.  The Veteran had 
marked lumbar lordosis with paraspinal spasm relieved with 
muscle relaxants and bed rest.  He was admitted to the 
hospital and was placed on strict bed rest.  It was noted 
that during the Veteran's hospital stay, there was a complete 
lack of cooperation from the Veteran.  X-rays revealed 
lordotic pressure on standing.  The Veteran was treated with 
a muscle relaxant.  Standing films at that time revealed no 
excessive lordosis.  The Veteran was eventually sent to 
physical therapy, but was noted to be uncooperative.  He was 
discharged to full duty in August 1975 with a diagnosis of 
lumbosacral strain, chronic, due to exaggerated postural 
lordosis.  No complaints relating to the back were shown on a 
January 1977 separation examination report.  Additional 
treatment records associated with service treatment records 
show that in August 1978, the Veteran twisted his neck when 
riding on a bus which overturned.  He was subsequently noted 
to have back pain, and was put on profile.  
 
The Veteran is not shown to have any post-service treatment 
for the back.  The earliest evidence of a post-service lumbar 
spine disability was a March 2005 VA examination. 

The Veteran's claims file was reviewed prior to a March 2005 
VA examination.  The Veteran reported a history of "locking 
up" of his low back.  He reported that he could not stand at 
work due to his low back pain.  He stated that low back pain 
affected his activities of daily living in that he could no 
longer roller skate.  The Veteran reported that he was 
unemployed, and reported that when he was previously 
employed, he had no permanent restrictions in the workplace 
due to his low back.  The Veteran denied any surgical 
intervention to the back or use of orthopedic devices.  
However, he stated that he had 20 incapacitating episodes 
over the past 12 months with regard to his low back by his 
own personal report.  The Veteran reported that he was last 
evaluated or treated for his back during his military service 
in the 1970s.  He denied any current treatment for his back 
and denied any post-military treatment or evaluation despite 
his extensive subjective complaints.  

A physical examination shows that the Veteran was in no 
apparent distress with normal gait and station.  The Veteran 
had no external evidence of deformity, injury, or surgical 
invasion on examination of the low back.  There was no 
distinct tenderness to palpation on the lumbosacral 
paraspinous musculature or distinct paraspinous muscle spasm.  
The Veteran could perform normal heel-and-toe gait and normal 
squat.  Range of motion revealed forward flexion to 115 
degrees, extension to 25 degrees, right lateral side bending 
to 40 degrees, left lateral side bending to 30 degrees, and 
right and left rotation to 35 degrees.    

X-rays of the lumbosacral spine show that the bones were 
anatomically aligned.  There was no fracture or dislocation.  
Mild lumbar spondylosis was present.  The Veteran was 
diagnosed with subjective complaints of lumbosacral back 
strain with minimal objective findings on examination.  The 
VA examiner did not provide an opinion as to the etiology of 
the Veteran's lumbar spondylosis; but noted that there was 
some question as to whether the Veteran had issues of symptom 
magnification.  

A second VA examination was completed in February 2006.  The 
Veteran reported having intermittent back pain since he fell 
off a pole during service.  He stated that he did not seek 
medical attention for this back injury.  He stated that he 
had complained of low back pain one year later.  The VA 
examiner stated that there were notes regarding an admission 
to the hospital for bed rest for the Veteran's back from July 
1975 to August 1975.  At that time, the Veteran was 19 years 
old and there was no mention of any back injuries.  It was 
felt by the orthopedic service that the Veteran had back pain 
due to increased lumbar lordosis.  There was also indication 
that the Veteran was involved in a bus roll-over accident, 
and the Veteran was seen for neck pain.  The VA examiner 
noted that at the time of a March 2005 VA examination, the 
Veteran had an essentially normal back examination.  X-rays 
of the lumbar spine taken on that date revealed minimal 
lumbar spondylosis, which the examiner stated was consistent 
with the Veteran's age.  

The Veteran reported that his back became much worse the 
prior year, but denied any intervening injury.  He reported 
low back pain which occurred on a daily basis, made worse 
with any kind of movement.  The Veteran carried a cane in his 
right hand.  He reported that his activities of daily living 
were affected by the back in that he could not participate in 
anything that required prolonged walking, standing, or 
running.  A physical examination shows that the Veteran 
walked with an extremely slow gait using his cane.  He did 
not actually limp; his strides were equal on both the right 
and left lower extremities.  The VA examiner stated that the 
Veteran constantly moaned throughout the entire examination 
even when he was sitting quietly untouched.  His moans became 
louder as the examiner touched him for examination purposes.  
He reportedly even yelled rather dramatically a few times.  A 
physical examination of the back was completed.  The Veteran 
either would not or could not lay down on his back for 
examination purposes; therefore, he was examined in a seated 
and standing position only.  The Veteran moaned loudly with 
complaints of increased back pain upon dorsiflexing the 
ankles in a seated position.  The examiner stated, however, 
that this was not physiologic.  Straight leg raising caused 
subjective low back pain, and the Veteran complained of 
increased pain in the lower lumbar area upon light touch of 
the skin.  The VA examiner stated that the Veteran's 
examination was consistent with some degree of symptomatic 
magnification.  Range of motion testing was completed; 
however, the examiner noted that he was not convinced that 
this was the Veteran's best effort and the validity of such 
measurements was doubtful.  There did not appear to be any 
abnormal curvatures of the spine, and there was no gross 
spasm upon palpation of the lumbar paravertebral muscles.  A 
February 2006 VA MRI shows that the Veteran had a grossly 
normal MRI of the lumbosacral spine.  It was noted that the 
study was significantly compromised by motion artifact.  

The February 2006 VA examiner diagnosed the Veteran with 
minimal lumbar spondylosis consistent with age.  The VA 
examiner stated that the Veteran's spondylosis was consistent 
with his age.  Based on a review of the record and on 
examination of the Veteran, the VA examiner opined that it 
was less likely than not that the Veteran's subjective back 
pain, which far outstripped any objective findings, was in 
anyway related to his active military duty, noting that there 
were no specific injures documented in the service medical 
records referable to his low back.  

According to the United States Court of Appeals for Veteran's 
Claims, "the probative value of medical opinion evidence is 
based on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in analyzing the 
data, and the medical conclusion the physician reaches."  
Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The 
credibility and weight to be attached to these opinions is 
within the province of the Board. Id.  In this case, the 
Board finds that the February 2006 VA opinion provides the 
most probative evidence of record with respect to the 
Veteran's current diagnosis and the etiology of that 
diagnosis.  The medical evidence reviewed and discussed by 
the examiner was factually accurate.  The VA examiner's 
findings were consistent with the findings provided in a 
prior March 2005 VA examination report.  Findings in the 
service treatment records pertaining to treatment for lumbar 
strain in July 1975 to August 1975 were specifically 
discussed by the VA examiner, as well as findings related to 
an August 1978 neck injury.  Based on all the evidence and on 
his expertise, the examiner provided a clearly articulated 
opinion and provided sound reasoning for his conclusion.  In 
the present case, there is simply no medical evidence which 
shows that a currently diagnosed lumbar spondylosis is 
related to any in-service back problems.  In light of the 
foregoing, the Board finds that service connection for a 
lumbar spine disorder is not warranted. 

With regard to lay evidence, the Board must initially 
evaluate if the evidence is competent.  If so, credibility 
must be assessed.  The Veteran can attest to factual matters 
of which he had first-hand knowledge, e.g., experiencing pain 
in service, reporting to sick call, being placed on limited 
duty, and undergoing physical therapy.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  However, the 
Veteran as a lay person has not been shown to be capable of 
making medical conclusions, thus, his statements regarding 
causation are not competent.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  Competent medical evidence means 
evidence provided by a person who is qualified through 
education, training or experience to offer medical diagnoses, 
statements or opinions.  See Duenas v. Principi, 18 Vet. App. 
512, 520 (2004).  A layperson is generally not capable of 
opining on matters requiring medical knowledge.  Routen v. 
Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. 
West, 11 Vet. App. 124, 127 (1998).  Thus, while the Veteran 
is competent to report what comes to him through his senses, 
he does not have medical expertise.  See Layno v. Brown, 6 
Vet. App. 465 (1994).  Likewise, other lay persons are only 
competent to report what they have observed.   

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that lay evidence is one type of 
evidence that must be considered and competent lay evidence 
can be sufficient in and of itself.  The Board, however, 
retains the discretion to make credibility determinations and 
otherwise weigh the evidence submitted, including lay 
evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 
(Fed. Cir. 2006).  This would include weighing the absence of 
contemporary medical evidence against lay statements.  

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

Although the Veteran is competent in certain situations to 
provide a diagnosis of a simple condition such as a broken 
leg or varicose veins, the Veteran is not competent to 
provide evidence as to more complex medical questions.  See 
Barr v. Nicholson, 21 Vet. App. 303 (2007); Woehlaert v. 
Nicholson, 21 Vet. App. 456 (2007).

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno 
v. Brown, 6 Vet. App. 465 (1994) (distinguishing between 
competency ("a legal concept determining whether testimony 
may be heard and considered") and credibility ("a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted")).  See Barr 
v. Nicholson, 21 Vet. App. 303 (2007).

In the present case, the Veteran is competent to report 
noticing back pain since service.  The Board finds, however, 
that the Veteran's lay statements are not credible.  Although 
the Veteran claims he had symptomatology since service, the 
Veteran was not treated for any back problems since his 
separation from service.  This weighs against the Veteran's 
claim.  The earliest medical evidence of a back disorder, 
shown as mild lumbar spondylosis, was in March 2005, 28 years 
after the Veteran's separation from service.  A VA examiner 
found that the Veteran's lumbar spondylosis was consistent 
with his age.  Further, March 2005 and February 2006 VA 
examiners both found that the Veteran was exaggerating his 
back symptoms.  Outside of the Veteran's complaints, he was 
found to have an essentially normal spine examination.  The 
Board also notes that the Veteran is not competent to relate 
a current back disability to his period of service.  See Barr 
v. Nicholson, 21 Vet. App. 303 (2007).   In light of the 
competent medical evidence on the issue; the Board finds that 
the Veteran's lay statements are of little probative value in 
this case.  Service connection for a lumbar spine disorder is 
not warranted. 


2.  Bilateral Foot Disorder

Service treatment records do not reflect any complaints, 
diagnoses, or treatment that can be related to a bilateral 
foot disorder.  

A March 2005 VA examination shows that the Veteran complained 
of soreness in the "insteps" bilaterally on the tops of his 
feet.  He reported that this had been going on for 
approximately one year.  He had not sought any medical 
treatment, and no medically diagnosable impairment had ever 
been given to him.  The Veteran denied the use of any 
orthopedic braces or devices on the feet.  The Veteran had 
not worked since 2001, but stated that when he did work, he 
did not have any permanent restrictions at the workplaces 
because of his feet.  Microfilament testing of the feet 
bilaterally revealed normal intact sensation.  There was no 
painful motion, edema, weakness, instability, or tenderness 
of the feet bilaterally on examination.  There was no 
evidence of abnormal weight bearing on the soles of the feet 
or the shoes bilaterally.  There was normal alignment of the 
Achilles tendons bilaterally and an arch which measured 1.5 
to 2 centimeters in full weight bearing dependent on 
position.  There was no pain on manipulation of the feet 
bilaterally.  X-rays of the bilateral feet were normal.  The 
bones were anatomically aligned, there was no fracture or 
dislocation, and the joints were normal.  The Veteran was 
assessed with subjective complaints of bilateral foot instep 
soreness without medically diagnosable impairment or 
diagnosis based on objective findings and radiographic x-
rays.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See 38 U.S.C.A. § 
1110, 1131; Degmetich v. Brown, 104 F. 3d 1328 (1997).  In 
the instant case, there is no current medical evidence of 
diagnosed bilateral foot disorder.  Although the Veteran was 
assessed with subjective complaints of bilateral foot instep 
soreness, he did not have a medically diagnosable impairment 
relating to such.  The United States Court of Appeals for 
Veterans Claims has held that pain alone, without a diagnosed 
or identifiable underlying malady or condition does not in 
and of itself constitute a disability for which service 
connection may be granted.  See Sanchez- Benitez v. West, 13 
Vet. App. 282, 285 (1999).  Further, the record contains no 
competent medical evidence relating any current foot 
complaints to service

The Board finds that the March 2005 VA examination provides 
the most probative evidence of record with respect to the 
Veteran's current diagnosis, or lack thereof in the present 
case.  See Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993) 
("The probative value of medical opinion evidence is based on 
the medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches.")  The VA 
examiner based his findings on an examination of the Veteran, 
his medical history, and x-ray findings.  In light of the 
foregoing, the Board finds that service connection for a 
bilateral foot disorder is not warranted. 

In making this determination, the Board has considered the 
Veteran's own statements in support of his claim; however, 
where the determinative issue is one of medical diagnosis, as 
it is in this case, only those with specialized medical 
knowledge, training, or experience are competent to provide 
evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 
137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1991). See also Heuer v. Brown, 7 Vet. App. 379, 384 (1995) 
(citing Grottveit v. Brown, 5 Vet. App. 91, 93 (1993)).

C.  Conclusion

Although the Veteran does have diagnosed lumbar spondylosis, 
the most probative evidence of record shows that lumbar 
spondylosis was not incurred or aggravated in service, and no 
nexus has been established between the Veteran's current 
disability and his military service.  Therefore, the Board 
concludes the preponderance of the evidence is against 
finding that the Veteran has a lumbar spine disorder 
etiologically related to active service.  

The Veteran does not have a currently diagnosed bilateral 
foot disorder and no nexus has been established between the 
Veteran's current complaints and his military service.  
Therefore, the Board concludes the preponderance of the 
evidence is against finding that the Veteran has a bilateral 
foot disorder etiologically related to active service.  

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the 
doubt, but there is not such a state of equipoise of positive 
and negative evidence to otherwise grant the Veteran's claim.


ORDER

Service connection for a lumbar spine disorder is denied.

Service connection for a bilateral foot disorder is denied.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) requires 
that VA make reasonable efforts to obtain relevant records 
that the claimant has adequately identified and authorized 
the VA to obtain.  38 U.S.C.A. § 5103A (West 2002).  In a 
case of records held by a Federal department or agency, VA 
shall continue their efforts to obtain these records unless 
it is reasonably certain that such records do not exist or 
that further efforts to obtain those records would be futile.  
Id.  

The Veteran was seen for a VA special ear examination in 
October 1977, shortly after his separation from service.  An 
audiogram was not associated with the examination report; 
however, the Veteran was recommended for hearing tests at 
Kansas City. 

The record indicates that the Veteran may have had hearing 
tests completed at the Kansas City VA Medical Center in 
Kansas City, Missouri from around 1977.  The RO/AMC should 
obtain any outstanding VA medical records from the Kansas 
City VA Medical Center and should associate them with the 
claims file.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 
3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 
(1992); VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995) ("...an 
[agency of original jurisdiction's] failure to consider 
records which were in VA's possession at the time of the 
decision, although not actually in the record before the AOJ, 
may constitute clear and unmistakable error.")

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2009).  

Impaired hearing will be considered a disability for VA 
purposes when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 
decibels or greater; or the auditory thresholds for at least 
three of these frequencies are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent. 38 C.F.R. § 3.385 (2009).  
Nevertheless, in Hensley v. Brown, 5 Vet. App. 155 (1993), 
the United States Court of Appeals for Veterans Claims 
(Court) held that, even though disabling hearing loss may not 
be demonstrated at separation, a veteran may nevertheless 
establish service connection for a current hearing loss 
disability by submitting evidence that the current disability 
is related to service.  In addition, the threshold for normal 
hearing is from zero to 20 decibels, and that higher 
threshold levels indicate some degree of hearing loss.  Id.  
(citing CURRENT MEDICAL DIAGNOSIS & TREATMENT, Stephen A. 
Schroeder, et. al. eds., at 110-11 (1988)).

The Veteran was afforded a VA audiological examination in 
March 2005.  The VA examiner, however, did not discuss 
findings from a January 1977 separation audiogram which 
reflects a discernable decrease in the Veteran's hearing 
during his period of service.  See Hensley v. Brown, 5 Vet. 
App. 155 (1993).  The VA examiner opined that the Veteran's 
hearing loss was not at least as likely as not related to 
military service, stating that the Veteran did not complain 
of hearing loss at the time of an October 1977 VA examination 
and did not notice hearing loss until 5 years prior.  The 
Board notes, however, that the Veteran did complain of 
hearing loss at the time of an October 1977 VA special ear 
examination.  

Because the March 2005 VA examination report did not 
adequately address findings in the service treatment records 
or findings from an October 1977 VA examination, the Board 
finds that a remand for a supplemental VA opinion is 
necessary to determine if the Veteran's current bilateral 
hearing loss is related to service.

The Board notes that a March 2005 VA audiogram reflects an 
improvement in bilateral hearing at 500 Hertz from the time 
of the Veteran's January 1977 separation audiogram.  The VA 
examiner should discuss the apparent discrepancy and the 
pertinence, if any, of such findings on remand.    

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain any 
outstanding VA treatment records from 
the Kansas City VA Medical Center in 
Kansas City, Missouri, to include VA 
treatment records dated in 1977, and 
should associate them with the claims 
file.  If the search for such records 
has negative results, the RO/AMC should 
notify the Veteran and place a 
statement to that effect in the 
Veteran's claims file.

2.  After all available records have 
been associated with the claims file, 
the RO/AMC should refer the case to an 
appropriate VA audiologist for a 
supplemental medical opinion to 
determine if the Veteran's bilateral 
hearing loss is related to service.  
The claims folder must be made 
available to the examiner for review.  
The examiner should review the entire 
claims file, to include a January 1977 
audiological evaluation associated with 
service treatment records, an October 
1977 VA examination report, and any 
additional evidence added to the 
record.  The examiner should state 
whether it is at least as likely as not 
that bilateral hearing loss was 
incurred in service. 

The term "at least as likely as not" 
does not mean within the realm of 
medical possibility, but rather that 
the weight of medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of that conclusion as 
it is to find against it.

The examiner should provide a complete 
rationale for his or her opinion with 
references to the evidence of record.  
The examiner should specifically 
comment on findings from a January 1977 
separation audiogram, and should 
discuss findings from an October 1977 
VA examination.  

The Board notes that a March 2005 VA 
audiogram reflects an improvement in 
bilateral hearing at 500 Hertz from the 
time of the Veteran's January 1977 
separation audiogram.  The VA examiner 
should discuss the apparent discrepancy 
and the pertinence, if any, of such 
findings on remand.    

3.  When the development has been 
completed, the RO/AMC should review the 
case again based on the additional 
evidence.  If the benefit sought is not 
granted, the RO/AMC should furnish the 
Veteran and his representative with a 
Supplemental Statement of the Case, and 
should give the Veteran a reasonable 
opportunity to respond before returning 
the record to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


